Citation Nr: 1447851	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for asthma, claimed as secondary to a positive purified protein derivative (PPD) test or tuberculosis (TB). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to December 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file is now with the RO in Atlanta, Georgia.  This case was previously before the Board in November 2013 when a service connection claim for a positive PPD test, claimed as TB was denied.  The Veteran's claim for service connection for asthma was remanded for further development.  A supplemental statement of the case was issued in August 2014 and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDING OF FACT

The evidence of record does not establish a nexus between the Veteran's asthma and service.


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for asthma, claimed as secondary to a positive purified protein derivative (PPD) test or tuberculosis (TB). 

With the above criteria in mind, the Board notes that the Board in its November 2013 decision denied entitlement to service connection for a positive PPD test, claimed as TB.  As the Veteran is not service-connected for this disorder, his secondary service connection claim for asthma, must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Next, the Board will also consider whether a grant of direct service connection for asthma is appropriate.  The Veteran contends that his current asthma disease is related to service, to include tuberculosis exposure.  

Service treatment records reflect that the Veteran had a positive PPD test in March 2001.  He was treated for nine months with TB therapy.  Following his December 2001 treatment, no further treatment for TB was noted was noted in service.  Significantly, although a positive PPD test was demonstrated in March 2001, a chest X-ray at that time was negative.  A separation examination is not of record.  Asthma is never indicated during service, providing some evidence against this claim.    

A review of the post-service medical evidence of record shows that the Veteran has been diagnosed with asthma.  A diagnosis associated with active tuberculosis has not been made at any point during the period on appeal, providing evidence against this claim.  

The Board has also considered the Veteran's statements regarding continuity of symptoms of his asthma since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Although active tuberculosis is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a respiratory disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of his asthma is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, a nurse practitioner opined in a May 2014 VA medical opinion that the Veteran's asthma was at least as likely incurred in or caused by service.  She rationalized that the Veteran had been exposed to TB during service and was treated for nine months.  As part of her rationalization, she incorrectly notes that the Veteran was treated for chronic cough, wheezing, and chest tightness in service.  However, a review of the Veteran's claims file reflects that this is not true. 

In fact, the evidence does not reflect treatment for this symptomatology in service, despite treatment for other disorders in service.  Moreover, post-service treatment records do not reflect treatment or complaints of asthma related symptomatology for several years following separation from service.  As the VA examiner's opinion was based on an inaccurate history, little probative value is accorded to this opinion.

Based on the inaccuracies of the May 2014 VA medical opinion, an additional VA opinion was obtained in August 2014.  After reviewing the Veteran's claims file, the VA examiner noted that it was at least as likely as not that the Veteran was exposed to TB in service but was asymptomatic at the time of the positive PPD testing. She then noted that it was less likely than not that the Veteran's claimed cough and/or asthma was incurred in or caused by service exposure to TB or residuals of treatment for TB exposure.  She noted that current medical literature indicates that it is as least as likely as not that exposure to occupational agents without latency and immunologic sensitization, can occur after a single massive irritant exposure, causing consequently severe airway injury, resulting in persistent airway inflammation and nonspecific bronchial hyperresponsiveness.  Therefore, it is as least as likely as not that the Veteran's claimed cough and asthma relate to his civilian exposure to air pollutants.  She noted that her comprehensive medical review of the claims files, treatment records and current literature stand as the foundation for this independent medical opinion.  After a long analysis, the VA examiner indicated that she was in disagreement with the opinion of the nurse practitioner's May 2014 opinion.  This clear medical opinion provides evidence against this claim. 

In light of the service treatment records, the Board has carefully considered this issue.  However, the Board finds that the August 2014 VA opinion is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has asthma that is related to his active service, as a lay person he is not competent to relate any current diagnosis of asthma to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, the Veteran tested positive for tuberculosis exposure in service. However, the evidence does not demonstrate a diagnosis of active tuberculosis at any time during the period on appeal or any problem associated with this positive test result many years ago.  While the Veteran has been diagnosed with asthma post-service, the August 2014 VA examiner has competently opined that it is less likely than not that the Veteran's current asthma is related to his active service.  There is no competent medical opinion of record to the contrary.  There is nothing that indicates aggravation of the problem as the Veteran currently has no residuals of the positive tuberculosis exposure and the cause of the current problem is clearly and unambiguously understood. 

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for asthma is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to his claim, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  A RO letter dated in March 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions have been associated with the claims file.  The Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded an examination in May 2014.  Due to inaccuracies in the rationale, a subsequent August 2014 medical opinion was obtained.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2014 VA opinion obtained adequately addresses all of the Veteran's contentions and is adequate.  Significantly, as noted above, there is no current diagnosis related to active tuberculosis. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded, in pertinent part, to obtain additional records and afford the Veteran a VA examination.  All those actions were accomplished, and there has been substantial compliance with the November 2013 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for asthma, claimed as secondary to a positive PPD test or TB is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


